DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘a fluid handling module’ in claim(s) 1-2;  ‘a main analysis and control instrument’ in claim(s) 1; ‘a fluid handling element’ in claim(s) 1; ‘a fluid component separator’ in claim(s) 1-4 and 8; and ‘bodily fluid analyzer’ in claim(s) 1 and 3-5. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim(s) 3-4 and 8-10 is/are objected to because of the following informalities:  
In claim(s) 3, the term ‘the concentration’ should be amended to recite ‘a concentration’. 
In claim(s) 4, the term ‘said first component’ should be amended to recite ‘said portion of said first component’. 
In claim(s) 8, the term ‘fluid communication’ should be amended to recite ‘said fluid communication’. 
In claim(s) 9, the term ‘the direction’ should be amended to recite ‘a direction’. 
	In claim 10 the term ‘a syringe drive’ should be amended to recite ‘a syringe drive motor’.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 22-23 of U.S. Patent No. US 7907985 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the identified patented claims substantially anticipate the identified claims in this application as detailed below.
This Application’s (16/798,208) Claim(s) 
Patent US 7907985 B2 Claim(s) 
1. A method for extracting and analyzing a bodily fluid of a patient, said method comprising:
attaching a fluid handling module to a main analysis and control instrument, wherein:
said fluid handling module comprises at least one fluid handling element having a control element interface and a fluid component separator accessible via said fluid handling element;
and said main instrument comprises a bodily fluid analyzer and at least one control element;
engaging said at least one control element interface of said fluid handling element with said at least one control element of said main instrument;
and controlling fluid flow between said at least one fluid handling element and said fluid component separator with said control element.

2. The method of claim 1, further comprising connecting said fluid handling module to said bodily fluid of said patient, wherein said controlling comprises drawing a sample of said bodily fluid from said patient into said fluid component separator.

18. A method for extracting and analyzing a bodily fluid of a patient, said method comprising:
attaching a disposable fluid handling module to a main analysis and control instrument, wherein:
said fluid handling module comprises:
at least one disposable fluid handling element further comprising a fluid passageway;
at least one control element interface;
and a fluid component separator integrated onto said disposable fluid handling module and accessible via said fluid handling element, wherein said fluid component separator is configured to separate the bodily fluid into multiple subcomponents, said separator further comprising an analysis chamber positioned in an optical path of a fluid analyzer on said main analysis and control instrument;
engaging said at least one control element interface of said fluid handling module with said at least one control element of said main instrument through an opening in the fluid handling module;
drawing a sample of said bodily fluid from said patient into said fluid handling module by actuating said at least one control element;
controlling fluid flow between said at least one fluid handling element and said fluid component separator with said at least one control element;
separating the sample of the bodily fluid into multiple subcomponents with the fluid component separator, at least one subcomponent remaining in the analysis chamber for optical analysis;
and analyzing at least one of the multiple subcomponents with said body fluid analyzer to determine the concentration of an analyte. 

Claim(s) 4-5
Claim(s) 22
Claim(s) 10
Claim(s) 23


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-5 and 7-9 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Goldberger (US 20060079809 A1 – cited in parent application).

For claim 1, Goldberger teaches A method for extracting and analyzing a bodily fluid of a patient, said method comprising:
attaching a fluid handling module [cassette 5 and associated tubing of system including tubing 16 and tubes of ¶86 and tubing show in Figs. 6-10] to a main analysis and control instrument [1] [attachment per ¶120], wherein:
said fluid handling module [5] comprises at least one fluid handling element [60-70] having a control element interface [cassette 5 and unit 3 interface per ¶120] and a fluid component separator accessible via said fluid handling element; [filters in tubing per ¶99, enzyme blocker per ¶113]; 
and said main instrument comprises a bodily fluid analyzer [21] and at least one control element [3, 11, 13];
engaging said at least one control element interface of said fluid handling element with said at least one control element of said main instrument; [insertion of cassette per ¶120 including thereby interface of tubing of device 1 with cassette tubing of Fig. 6 and controls therewith]; 
and controlling fluid flow between said at least one fluid handling element and said fluid component separator with said control element. [operations of Figs. 6-11 per at least ¶¶135-150 esp. ¶150]. 

For claim 2, Goldberger teaches The method of claim 1, further comprising connecting said fluid handling module to said bodily fluid of said patient, [connection to patient per ¶84 then inserting cassette 5 per ¶120], wherein said controlling comprises drawing a sample of said bodily fluid from said patient into said fluid component separator. [drawing of blood via 18 per ¶96 then passing through filter lines per ¶99 and coating in 18 per ¶113]. 

For claim 3, Goldberger teaches The method of claim 2, further comprising:
with said fluid component separator, separating a first component from said drawn portion of bodily fluid; [e.g., filtering out air and particulate in ¶99 producing filtered blood for analysis and blocking enzyme per ¶113]; 
and with said bodily fluid analyzer, analyzing said first component of said bodily fluid to determine the concentration of an analyte. [throughout entire disclosure – see at least abstract, ¶¶123-124]. 

For claim 4, Goldberger teaches The method of claim 3, wherein said fluid handling module further comprises a sample cell [fluidics of Fig. 4a and Figs. 9c-d constitute a sample cell under BRI] in fluid communication with said fluid component separator, [blood into cassette 5 having fluidics of Figs. 4a and 9c-d once filtered via ¶99] said method further comprising:
holding at least a portion of said first component of said bodily fluid in said sample cell; [throughout Figs. 6-11 and ¶135 et seq.]; 
and with said bodily fluid analyzer, analyzing said first component of bodily fluid in said sample cell. [throughout entire disclosure – see at least abstract, ¶¶123-124].

For claim 5, Goldberger teaches The method of claim 4, further comprising interfacing said sample cell with said bodily fluid analyzer. [cassette 5 having a cell (under BRI) therein interfaces with unit 3 via link(s) 33 per ¶129]. 

For claim 7, Goldberger teaches The method of claim 1, wherein:
said at least one fluid handling element comprises a fluid passageway; [tubing of ¶86, tubing 16, and passages of cassette 5 of Figs. 6-10]; 
said at least one control element comprises a valve actuator; [pinching and valve components per ¶149]; 
and said controlling comprises selectively controlling fluid communication along said fluid passageway. [per ¶149]. 

For claim 8, Goldberger teaches The method of claim 7, wherein said controlling comprises controlling fluid communication between said fluid component separator and said fluid handling element. [via 18 per ¶96]. 

For claim 9, Goldberger teaches The method of claim 7, wherein said controlling comprises reversing the direction of fluid flow in said fluid handling element. [reversal per ¶97 and ‘backing up’ of ¶141]. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldberger in view of Morris (US 6491656 B1 – cited in parent application).
For claim 6, Goldberger fails to teach the separator comprising a centrifuge.  Morris teaches a body fluid acquisition method [abstract] including a step of coupling a disposable cassette (i.e., a fluid handling module) to a centrifuge for separation [per col. 3 l. 63-col. 4 l. 5 and col. 5 ll. 50-60] and subsequent analysis [hematocrit determination per col. 6 ll. 50-65], the centrifuge of Morris necessarily having some form of rotor and drive motor.  
It would have been obvious to one of ordinary skill at the time the invention was made to modify the separator of Goldberger to incorporate the centrifuge of Morris as a simple substitution of one element (the filter tube of Goldberger ¶99 and enzyme blocker of Goldberg ¶113) for another (the centrifuge of Morris) to yield a predictable result (the separation of plasma from blood cells for hematocrit analysis as in Goldberg ¶¶112-115) and for the improvement of being able to return unused plasma to the patient (instead of disposing of plasma in Goldberg ¶113). As motivated by Morris col. 7 ll. 1-10. 

Claim(s) 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldberger. 
	For claim(s) 10, Goldberger fails to teach the fluid handling element (of the cassette 5) comprising a syringe and motor which engages therewith.  However, Goldberg does teach that various other fluid handling elements including pumps 11 and 13 can be syringe pumps in ¶85 where the pumps 11 and 13 are automated throughout the main embodiments of operation and thus reasonably implicitly also utilize engaging motors — as well as teaching a syringe pump 171 per ¶167 et seq. 
Accordingly, it would have been obvious to one of ordinary skill at the time the invention was made to substitute the capillary cell and motorized drum (fluid handling element) of the cassette Figs. 6-10 for a syringe pump — such as those taught in the other portions and embodiments of Goldberger (including necessarily a drive motor to interface therewith) as a routine and predictable substitution of one known handling element (capillary and tubing) for another (syringe) to yield a predictable result (transport and communication of blood with cassette and within cassette as in the withdrawal per Goldberger ¶96).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/Examiner, Art Unit 3791